Luke, J.
1. The evidence authorized the verdict.
2. The special grounds of the motion for a new trial which assign error on the rulings upon the admissibility of evidence are without merit. Similar evidence was allowed to go to the jury without objection.
*45Decided November 12, 1924.
E. D. Kenyon, for plaintiff.
Dean & Wright, for defendant.
3. The charge of the court was- full, fair, and not subject to the objections raised in the motion for a new trial.

Judgment affirmed.


Broyles, C. J., and Bloockoorth, J., concur.